DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to Applicant’s amendment filed on January 19, 2021 in which claims 17-36 are presented for examination; and, a terminal disclaimer was filed.

Allowable Subject Matter
Claims 17-36 now renumbered 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present disclosure relates generally to systems for searching using multiple search engines and, more specifically, to systems for federated searching and presentation of results therefrom. The closest prior art of record disclose similar methodology. However, the closest prior art of record failed to show ““receiving, at a server comprising control circuitry and memory, from a device operated by a user, a query comprising a search request and context information, the context information describing an environment in which the search request was input to the device by the user, the context information adapted into a syntax understandable by a search engine; in response to receiving the query, retrieving, by the control circuitry, a customized set of search results based on the query and a plurality of learned user preferences contained in a profile corresponding to the user stored in the memory, each search result of the customized set of search results comprising auxiliary information, the auxiliary information including information describing attributes of the search result that led to the search result being chosen by the search engine; creating a subset of the customized set of search results based on the auxiliary information; and causing the device to display the subset of the customized set of search results”. These claimed features in conjunction with all the other claimed limitations of the independent claims render claims 17, 27 allowable over the prior art of record.

As per claims 18-26 and 28-36, these claims are at least allowable for their dependencies, directly or indirectly, on the allowable claims 17 and 27. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 19, 2021